           Case 5:19-cv-00689-J Document 63 Filed 11/27/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTESRN DISTRICT OF OKLAHOMA

 JOHN ROLAFF and HARLENE
 ROLAFF, husband and wife, for
 themselves and as representatives of
 classes of similarly situated individuals,

        Plaintiffs,

 v.                                                   Case No. CIV-19-689-R
                                                       Hon. David L. Russell
 FARMERS INSURANCE COMPANY,
    INC.,
 FARMERS INSURANCE EXCHANGE;
 FIRE INSURANCE EXCHANGE;
 TRUCK INSURANCE EXCHANGE;
 FOREMOST INSURANCE
    COMPANY;
 MID-CENTURY INSURANCE CO.;
 FARMERS GROUP, INC;
 FIRE UNDERWRITERS
    ASSOCIATION;
 DONAN ENGINEERING CO., INC;
 ENGINEERING, INC.;
 FORD ENGINEERING;
 THE STRUCTURES GROUP, INC.;
 NELSON FORENSICS, LLC;
 PT&C FORENSIC CONSULTING
    SERVICES, P.A.;
 ENVISTA FORENSICS, LLC; and
 RIMKUS CONSULTING GROUP, INC

        Defendants.


                                          ORDER

       Before the Court is Plaintiffs’ Motion to Strike Service on and Motion to Dismiss

by The Structures Group, Inc. (the “Motion”) (Doc. 62). Upon consideration, and for good

cause shown, the Court finds the Motion should be GRANTED.
          Case 5:19-cv-00689-J Document 63 Filed 11/27/19 Page 2 of 2



      IT IS THEREFORE ORDERED THAT The Structures Group, Inc.—as presently

represented by Elizabeth Sharrock and as served through Registered Agent Solutions, Inc.

at 1406 Terrace Drive, Tulsa, Oklahoma—is not a party to this lawsuit. The Clerk of the

Court shall strike Docket Entry No. 36 (“Summons Returned Executed by Harlene Rolaff,

John Rolaff. The Structures Group Inc served on 10/21/2019”). The Clerk of the Court

shall strike Docket Entry No. 44: (“Motion to Dismiss and Entry of Appearance by

Elizabeth R. Sharrock on behalf of The Structures Group Inc. of Virginia”).

      IT IS SO ORDERED this 27th day of November 2019.
